DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This action is in response to the communication filed on September 4, 2020.  The original communication was received on September 4, 2020.  Claims 1-20 were received on April 16, 2021.  
2.	Claims 1-20 are currently pending consideration.

Information Disclosure Statement

3.	An initialed and dated copy of Applicant’s IDS (form 1449), received on 5/25/2021 is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,362,004.  The claims of the present application are rendered obvious or are anticipated by the claims of the ‘004 Patent as displayed in the table below. 

Present Application 
U.S. Patent 10,362,004
1. A method comprising: receiving at least one message corresponding to presentation of content at a user device, wherein the at least one message comprises an identifier associated with the user device; determining, based on the at least one message, data associated with the presentation of the content at the user device; determining, based on the identifier, demographic data associated with the user device; and generating, based on the demographic data and the data associated with the presentation of the content at the user device, ratings data associated with the presentation of the content. 2. The method of claim 1, wherein the identifier is anonymous to a content consumption data collection service and transparent to a demographic data collection service. 3. The method of claim 1, wherein the data associated with the presentation of the content at the user device comprises an indication of an event, wherein the event comprises at least one of: a license request, a license grant, a subscription life-cycle, a license denial, a channel tune, a remote tune, a remote control event, a playpoint audit, a playback event, a program start time, a program end time, a commercial time, or a playlist timing event. 4. The method of claim 1, wherein the data associated with the presentation of the content at the user device comprises user data, wherein the user data comprises at least one of: a content setting, an environmental setting, a presentation setting, a viewing pattern, a duration of content presentation, or a time associated with presentation of the content. 5. The method of claim 4, wherein the content setting comprises at least one of: a genre, a rating, a parental block, a subtitle, a version of content, a time schedule, or a permission. 6. The method of claim 4, wherein the environmental setting comprises at least one of: a temperature, lighting, or tactile feedback. 7. The method of claim 4, wherein the presentation setting comprises at least one of: a volume, a brightness, a color, a playback language, a closed caption, a playback speed, picture-in-picture, or split display. 8. The method of claim 1, wherein determining, based on the identifier, the demographic data associated with the user device comprises: sending, to a demographic data collection service, the identifier; and receiving, based on the identifier, the demographic data, wherein the demographic data is associated with a unique consumer of content represented by the identifier. 9. The method of claim 1, wherein the demographic data comprises at least one of: an age, a gender, or an address associated with a unique consumer of content. 10. The method of claim 1, wherein generating the ratings data comprises associating at least one of: a portion of the demographic data or a portion of the data associated with the presentation of the content, with the content. 11. A method comprising: receiving at least one message corresponding to content sent to a user device, wherein the at least one message comprises an indication of a presentation setting and an identifier associated with the user device; determining, based on the presentation setting, a portion of the content presented at the user device; determining, based on the identifier, demographic data associated with the user device; and generating, based on the demographic data, ratings data associated with the portion of the content. 12. The method of claim 11, wherein the identifier is anonymous to a content consumption data collection service and transparent to a demographic data collection service. 13. The method of claim 11, wherein the at least one message further comprises at least one of: a license request, a license grant, a subscription life-cycle, a license denial, a channel tune, a remote tune, a remote control event, a playpoint audit, a playback event, a program start time, a program end time, a commercial time, or a playlist timing event. 14. The method of claim 11, wherein the at least one message further comprises user data, wherein the user data comprises at least one of: a content setting, an environmental setting, a presentation setting, a viewing pattern, a duration of content presentation, or a time associated with presentation of the content. 15. The method of claim 14, wherein the content setting comprises at least one of: a genre, a rating, a parental block, a subtitle, a version of content, a time schedule, or a permission. 16. The method of claim 14, wherein the environmental setting comprises at least one of: a temperature, lighting, or tactile feedback. 17. The method of claim 14, wherein the presentation setting comprises at least one of: a volume, a brightness, a color, a playback language, a closed caption, a playback speed, picture-in-picture, or split display. 18. The method of claim 11, wherein the portion of the content presented at the user device comprises an advertisement, wherein the presentation setting comprises a playback speed, and wherein determining, based on the presentation setting, the portion of the content presented at the user device comprises determining that the playback speed indicates the advertisement was presented at the user device. 19. The method of claim 11, wherein the demographic data comprises at least one of: an age, a gender, or an address associated with a unique consumer of content, and wherein determining, based on the identifier, the demographic data associated with the user device comprises: sending, to a demographic data collection service, the identifier; and receiving, based on the identifier, the demographic data, wherein the demographic data is associated with a unique consumer of content represented by the identifier. 20. The method of claim 11, wherein generating the ratings data comprises associating a portion of the demographic data with the portion of the content.
1. A method comprising: generating, by a demographic data collection service, a plurality of identifiers, wherein each of the plurality of identifiers represents a unique consumer of content, and wherein each identifier is anonymous to a content consumption data collection service and transparent to the demographic data collection service; transmitting, by the demographic data collection service to the content consumption data collection service, the plurality of identifiers; receiving, by the demographic data collection service, content consumption data, wherein the content consumption data comprises data indicative of content consumed by one or more of the unique consumers of content on a plurality of mobile devices, wherein each of the plurality of mobile devices is associated with one of the unique consumers of content, and one or more corresponding identifiers of the plurality of identifiers associated with the content consumption data; associating demographic data with each of the one or more corresponding identifiers of the plurality of identifiers; and transmitting, by the demographic data collection service to the content consumption data collection service, the demographic data associated with each of the one or more corresponding identifiers of the plurality of identifiers.
2. The method of claim 1, wherein the content consumption data collection service comprises a data service that collects content consumption data and the demographic data collection service comprises a data provider service that collects demographic data.
3. The method of claim 1, wherein associating demographic data with each of the one or more of the plurality of identifiers comprises: determining an identity of each unique consumer of content represented by the one or more of the plurality of identifiers; and accessing demographic data based on the determined identities, wherein the demographic data is associated with each unique consumer of content represented by each of the one or more of the plurality of identifiers.
4. The method of claim 1, wherein the content consumption data associated with content consumed by one or more of the unique consumers of content is encrypted.
5. The method of claim 4, further comprising decrypting the content consumption data using the corresponding one of the plurality of identifiers representing the one or more of the unique consumers of content.
6. The method of claim 1, wherein the content consumption data is received according to a hypertext transfer protocol operation.
7. The method of claim 1, wherein the content consumption data comprises one or more of user rights data, user data, services data, or content data.
8. The method of claim 1, wherein the demographic data collection service provides content programming to the mobile devices.
9. A method comprising: receiving, by a content consumption data collection service from a mobile device, an identifier associated with the mobile device and a unique consumer of content, and content consumption data associated with content consumed on the mobile device by the unique consumer of content, wherein the identifier is anonymous to the content consumption data collection service and transparent to the demographic data collection service; determining, by the content consumption data collection service, an event represented by the content consumption data; associating, by the content consumption data collection service, a timestamp with the event, wherein the timestamp represents a time that the event occurred; providing, by the content consumption data collection service to a demographic data collection service, at least a portion of the content consumption data and the identifier associated with the unique consumer of content; receiving, by the content consumption data collection service from the demographic data collection service, demographic data for the unique consumer of content represented by the identifier; and generating ratings data by performing a ratings analysis on the content consumption data and one or more of the event, the timestamp, or the demographic data.
10. The method of claim 9, wherein the event comprises one or more of a license request, a license grant, a license denial, a channel tune, a playback event, or a program event.
11. The method of claim 9, wherein the demographic data comprises one or more of an age, a gender, or an address associated with the unique consumer of content.
12. The method of claim 9, wherein the generating ratings data further comprises performing the ratings analysis on user rights data that comprises information relating to a content permission or a content entitlement associated with the unique consumer of content.
13. The method of claim 9, wherein the generating ratings data further comprises performing the ratings analysis on user rights data that comprises a source of the content consumed by the unique consumer of content.
14. The method of claim 9, wherein the generating ratings data further comprises performing the ratings analysis on services data that comprises information relating to a content provider of the content consumed.
15. The method of claim 9, wherein the generating ratings data further comprises performing the ratings analysis on user data that comprises information relating to one or more of, a user experience setting, a user viewing habit, or a preference for the unique consumer of content.
16. A system comprising: a demographic data collection service, configured to: generate an identifier, wherein the identifier represents a unique consumer of content, and wherein the identifier is: a. anonymous to a content consumption data collection service because the content consumption data collection service cannot determine an identity of the unique consumer of content and b. transparent to the demographic data collection service because the demographic data collection service can determine the identity of the unique consumer of content; transmit the identifier to the content consumption data collection service; and the content consumption data collection service, configured to: receive the identifier from demographic data collection service; transmit the identifier to a mobile device; receive, from the mobile device, the identifier and content consumption data, wherein the content consumption data comprises data indicative of content consumed on the mobile device by the unique consumer of content; determine an event represented by the data; associate a timestamp with the event, wherein the timestamp represents a time that the event occurred; transmit to the demographic data collection service, the identifier; wherein the demographic data collection service, is further configured to: receive the identifier; associate demographic data with the identifier; and transmit to the content consumption data collection service, the demographic data associated with the identifier; wherein the content consumption data collection service is further configured to: receive from the demographic data collection service, the demographic data; and generate ratings data by performing a ratings analysis on the content consumption data and one or more of the event, the timestamp, or the demographic data.
17. The system of claim 16, wherein the content consumption data collection service is configured to encrypt the content consumption data based on the identifier.
18. The system of claim 16, wherein the demographic data comprises one or more of an age, a gender, or an address associated with the unique consumer of content.
19. The system of claim 16, wherein the event comprises one or more of a license request, a license grant, a license denial, a channel tune, a playback event, or a program event.
20. The system of claim 17, wherein the demographic data collection service is further configured to encrypt the demographic data based on the identifier.









Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,925,054.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘054 Patent anticipate or render obvious all of the claims of the claimed invention.  For example, the ‘054 Patent generating a plurality of identifiers (claim 1:  service identifiers), receiving information associated with the user (claim 1:  receiving anonymously gathered data), associated demographic data with the identifiers (claim 1:  generating information by associating the anonymously gathered data with the demographic information), and transmitting the demographic data (claim 1:  receiving the demographic data).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,853,951.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘951 Patent anticipate or render obvious all of the claims of the claimed invention.  For example, the ‘951 Patent generating a plurality of identifiers (claim 1:  service identifiers), receiving information associated with the user (claim 1:  receiving anonymously gathered data), associated demographic data with the identifiers (claim 1:  generating information by associating the anonymously gathered data with the demographic information), and transmitting the demographic data (claim 1:  receiving the demographic data).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Swaminathan et al. (U.S. Patent Pub. No. US 2014/0074859).


Regarding claim 1, Swaminathan discloses: 
A method comprising: 
receiving at least one message corresponding to presentation of content at a user device, wherein the at least one message comprises an identifier associated with the user device (paragraphs 0020-0025:  tracking identifier which is anonymous tracks a client’s consumption); 
determining, based on the at least one message, data associated with the presentation of the content at the user device (paragraphs 0020-0025:  tracking identifier which is anonymous tracks a client’s consumption); 
determining, based on the identifier, demographic data associated with the user device (paragraphs 0020-0025, 0031:  tracking identifier which is anonymous tracks a client’s consumption); and 
generating, based on the demographic data and the data associated with the presentation of the content at the user device, ratings data associated with the presentation of the content (paragraphs 0026, 0031, 0039:  generating ratings information based on the content consumption). Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Swaminathan discloses:
The method of claim 1, wherein the identifier is anonymous to a content consumption data collection service and transparent to a demographic data collection service (paragraphs 0020-0025, 0039:  tracking identifier which is anonymous tracks a client’s consumption). Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Swaminathan discloses: 
The method of claim 1, wherein the data associated with the presentation of the content at the user device comprises an indication of an event, wherein the event comprises at least one of: 
a license request, a license grant, a subscription life-cycle, a license denial, a channel tune, a remote tune, a remote control event, a playpoint audit, a playback event, a program start time, a program end time, a commercial time, or a playlist timing event (paragraph 0031:  playback event). Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Swaminathan discloses: 
The method of claim 1, wherein the data associated with the presentation of the content at the user device comprises user data, wherein the user data comprises at least one of: 
a content setting, an environmental setting, a presentation setting, a viewing pattern, a duration of content presentation, or a time associated with presentation of the content (paragraph 0024:  length of time content was viewed). Claim 5 is rejected as applied above in rejecting claim 4.  Furthermore, Swaminathan discloses: 
The method of claim 4, wherein the content setting comprises at least one of: 
a genre, a rating, a parental block, a subtitle, a version of content, a time schedule, or a permission (paragraph 0024:  specific type of content viewed). Claim 6 is rejected as applied above in rejecting claim 4.  Furthermore, Swaminathan discloses: 
The method of claim 4, wherein the environmental setting comprises at least one of: 
a temperature, lighting, or tactile feedback (paragraphs 0024-0027:  feedback about lighting on the display). Claim 7 is rejected as applied above in rejecting claim 4.  Furthermore, Swaminathan discloses: 
The method of claim 4, wherein the presentation setting comprises at least one of: a volume, a brightness, a color, a playback language, a closed caption, a playback speed, picture-in-picture, or split display (paragraphs 0024-0027:  feedback about lighting on the display). Claim 8 is rejected as applied above in rejecting claim 1.  Furthermore, Swaminathan discloses: 
The method of claim 1, wherein determining, based on the identifier, the demographic data associated with the user device comprises: 
sending, to a demographic data collection service, the identifier (paragraphs 0022, 0024, 0031:  receiving demographic and usage information corresponding to the global identifier); and 
receiving, based on the identifier, the demographic data, wherein the demographic data is associated with a unique consumer of content represented by the identifier (paragraphs 0022, 0024, 0031:  receiving demographic and usage information corresponding to the global identifier). Claim 9 is rejected as applied above in rejecting claim 1.  Furthermore, Swaminathan discloses: 
The method of claim 1, wherein the demographic data comprises at least one of: an age, a gender, or an address associated with a unique consumer of content (paragraph 0023:  age, gender or address is user data). Claim 10 is rejected as applied above in rejecting claim 1.  Furthermore, Swaminathan discloses: 
The method of claim 1, wherein generating the ratings data comprises associating at least one of: a portion of the demographic data or a portion of the data associated with the presentation of the content, with the content (paragraph 0023:  use the demographic data to generate content for specific audiences). Regarding claim 11, Swaminathan discloses: 
A method comprising: 
receiving at least one message corresponding to content sent to a user device, wherein the at least one message comprises an indication of a presentation setting and an identifier associated with the user device (paragraphs 0020-0025:  tracking identifier which is anonymous tracks a client’s consumption); 
determining, based on the presentation setting, a portion of the content presented at the user device (paragraphs 0020-0025:  tracking identifier which is anonymous tracks a client’s consumption); 
determining, based on the identifier, demographic data associated with the user device (paragraphs 0020-0025, 0031:  tracking identifier which is anonymous tracks a client’s consumption);  and 
generating, based on the demographic data, ratings data associated with the portion of the content (paragraphs 0026, 0031, 0039:  generating ratings information based on the content consumption).Claim 12 is rejected as applied above in rejecting claim 11.  Furthermore, Swaminathan discloses: 
The method of claim 11, wherein the identifier is anonymous to a content consumption data collection service and transparent to a demographic data collection service (paragraphs 0020-0025, 0039:  tracking identifier which is anonymous tracks a client’s consumption). Claim 13 is rejected as applied above in rejecting claim 11.  
The method of claim 11, wherein the at least one message further comprises at least one of: a license request, a license grant, a subscription life-cycle, a license denial, a channel tune, a remote tune, a remote control event, a playpoint audit, a playback event, a program start time, a program end time, a commercial time, or a playlist timing event (paragraph 0031:  playback event).Claim 14 is rejected as applied above in rejecting claim 11.  Furthermore, Swaminathan discloses: 
The method of claim 11, wherein the at least one message further comprises user data, wherein the user data comprises at least one of: a content setting, an environmental setting, a presentation setting, a viewing pattern, a duration of content presentation, or a time associated with presentation of the content (paragraph 0024:  length of time content was viewed).Claim 15 is rejected as applied above in rejecting claim 14.  Furthermore, Swaminathan discloses: 
The method of claim 14, wherein the content setting comprises at least one of: a genre, a rating, a parental block, a subtitle, a version of content, a time schedule, or a permission paragraph 0024:  specific type of content viewed).Claim 16 is rejected as applied above in rejecting claim 14.  Furthermore, Swaminathan discloses: 
The method of claim 14, wherein the environmental setting comprises at least one of: a temperature, lighting, or tactile feedback (paragraphs 0024-0027:  feedback about lighting on the display).Claim 17 is rejected as applied above in rejecting claim 14.  Furthermore, Swaminathan discloses: 
The method of claim 14, wherein the presentation setting comprises at least one of: a volume, a brightness, a color, a playback language, a closed caption, a playback speed, picture-in-picture, or split display (paragraphs 0024-0027:  feedback about lighting on the display).Claim 18 is rejected as applied above in rejecting claim 11.  Furthermore, Swaminathan discloses: 
The method of claim 11, wherein the portion of the content presented at the user device comprises an advertisement, wherein the presentation setting comprises a playback speed, and wherein determining, based on the presentation setting, the portion of the content presented at the user device comprises determining that the playback speed indicates the advertisement was presented at the user device (paragraphs 0024-0027:  feedback about lighting on the display). Claim 19 is rejected as applied above in rejecting claim 11.  Furthermore, Swaminathan discloses: 
The method of claim 11, wherein the demographic data comprises at least one of: 
an age, a gender, or an address associated with a unique consumer of content (paragraph 0023:  age, gender or address is user data), and wherein determining, based on the identifier, the demographic data associated with the user device comprises: 
sending, to a demographic data collection service, the identifier (paragraphs 0022, 0024, 0031:  receiving demographic and usage information corresponding to the global identifier); and 
receiving, based on the identifier, the demographic data, wherein the demographic data is associated with a unique consumer of content represented by the identifier (paragraphs 0022, 0024, 0031:  receiving demographic and usage information corresponding to the global identifier).Claim 20 is rejected as applied above in rejecting claim 11.  Furthermore, Swaminathan discloses: 
The method of claim 11, wherein generating the ratings data comprises associating a portion of the demographic data with the portion of the content (paragraph 0023:  use the demographic data to generate content for specific audiences).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
07/20/2022Primary Examiner, Art Unit 3649